department of the treasury internal_revenue_service washington d c tax exempt and soe or nov uniform issue list se tf epr a tf xxxxkkxxxkkxk xxxxxkxkxkkxk xxxxxxkkkxk xxxxkxxkkxk attn xxxxxxxxkxx legend system a plan x city b state c statute x statute y dear wee wee ee e ee this is in response to your letter dated date supplemented by additional correspondence dated date and date submitted on your behalf by your authorized representative in which you request a ruling concerning the applicability of internal_revenue_code code sec_415 and sec_415 to voluntary benefit enhancement provisions recently added to state c law the following facts and representations were made in support of your ruling_request system a manages and administers plan x which you represent is a tax-qualified defined benefit governmental retirement_plan as described in code sec_401 and sec_414 system a is managed by a board plan x provides retirement benefits to eligible employees of city b by state c law police officers firefighters and eee teachers who work for city b participate in the state c retirement_system all other city b employees are required to participate in plan x plan x requires all city b employees to contribute dollar_figure percent of their earnings to plan x on a payroll deduction basis plan x has more than members of whom more than are active employees its asset base had a market_value of approximately ss as of december a current yearly benefit payments total approximately dollar_figurei’ the law creating plan x has been modified several times by the state c legislature legislation involving plan x originates locally in city b and either system a or an advisory group made up of system a members plan x participants drafts the legislation and submits it to the state c legislature for passage state c legislature amended plan x by adding statute x that provides nf members the ability to make additional contributions to increase the percentage of final average earnings used to calculate retirement benefits specifically statute x provides that in addition to the contributions deducted from the compensation of the members any member may provide an additional retirement allowance not in excess of the rate computed to be sufficient to provide an additional retirement allowance which together with his regular retirement allowance will result in a total retirement allowance not in excess of fifty percent of his final average earnings such additional contributions shall become part of his accumulated_contributions except in the case of retirement when they shall be treated as excess_contributions returnable to the member in cash or as a member annuity of equivalent actuarial value statute x further provides that any member or a member’s employer may make additional contributions on behalf of a member at an additional rate determined by the actuary any additional contributions made by a member who intends to retire under sec_11 paragraph ii of plan x or additional contributions of the employer may be used to offset the reduction or a portion thereof in retirement benefits for early retirement finally statute x provides that any additional contributions made under this section shall become part of the member’s accumulated_contributions and may be withdrawn in cash upon the member's retirement in lieu of having such amounts used to offset the reduction for early retirement you represent that pursuant to administrative regulations the additional membe contributions statute x was effective on june iputions are limited to after-tax in l the state c legislature made an additional amendment to plan x by adding statute y that provides members the opportunity to make additional contributions to increase the percentage of average final earnings used to determine their benefits upon normal retirement under plan x a member who qualifies for a normal_retirement_benefit is entitled to receive an annual pension in the amount of percent of the member's final average earnings multiplied by the number of years_of_service completed prior to january plu sec_2 percent of the members final average earnings multiplied by the number of eee statute y provides that a member years_of_service completed after december may elect to receive a retirement benefit of jf percent of the members average final earnings for all years_of_service or any portion thereof provided that the member shall be responsible for payment of percent of the actuarially determined cost of the benefit system a is responsible for the payment of the remaining percent of the actuarially determined cost of the benefit you represent that the option to purchase additional benefits is only available to active members of plan x you further represent that the additional benefits must be purchased with after-tax funds paid in a lump sum and any purchase must be completed prior to retirement on march a board_of trustees of system a voted to suspend the implementation of revenue service service statute y pending receipt of the private_letter_ruling from the internal based on the foregoing you request the following rulings that the provisions of code sec_415 will apply to employee contributions made to plan x pursuant to statute x that the provisions of code sec_415 will not apply to the enhanced benefit provisions added to plan x by statute x that the provisions of code sec_415 will apply to employee contributions made to plan x pursuant to statute y that the provisions of code sec_415 will not apply to the enhanced benefit provisions added to plan x by statute y code sec_415 provides the rules for the maximum contributions and other annual_additions to defined contribution plans sec_415 provides in general that contributions and other additions for a participant may not exceed the lesser_of a dollar_figure or b percent of the participant's_compensation code sec_415 provides that for purposes of paragraph the term annual_addition means the sum for any year of a employer contributions b the employee contributions and c forfeitures eee for purposes of this paragraph employee contributions under subparagraph b are determined without regard to any rollover_contributions as defined in sec_402 sec_403 sec_403 sec_408 and sec_457 without regard to employee contributions to a simplified_employee_pension which are excludable from gross_income under sec_408 further subparagraph b of paragraph shall not apply to any contribution for medical benefits within the meaning of sec_419a after separation_from_service which is treated as an annual_addition sec_1 d of the income_tax regulations regulations provides that where a defined_benefit_plan provides for voluntary_employee_contributions these contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other additions described in sec_1 of the regulations limitations for defined contribution plans code sec_415 states the rule relating to the purchase of permissive_service_credit sec_415 of the code requires that if an employee makes one or more contributions to a defined benefit governmental_plan within the meaning of code sec_414 to purchase permissive_service_credit under such plan the plan must comply with code sec_415 by treating the accrued_benefit from the additional contributions as an annual_benefit or the plan must comply with code sec_415 by treating the contributions as annual_additions code sec_415 defines permissive_service_credit as service_credit - i recognized by the governmental_plan for purposes of calculating a participant’s benefit under the plan ii which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit in this case statute x in pertinent part allows eligible members of plan x to make additional contributions to plan x to increase the percentage of their final average earnings used to determine the member’s retirement benefits statute y as proposed allows members of plan x to make additional contributions to plan x in an amount necessary to increase the percentage of final average earnings used to determine their benefits upon normal retirement from percent to percent for all years_of_service you represent that pursuant to administrative regulations the additional contributions made by the member pursuant to statute x are limited to after-tax member contributions further you represent that the additional benefits that are purchased oe pursuant to statute y must be paid for in a lump sum prior to retirement with after-tax funds you represent that plan x is a contributory defined_benefit_plan the additional contributions made to plan x pursuant to statute x statute y as proposed are described as additional after-tax member contributions under sec_1 d of the regulations voluntary_employee_contributions made to a defined_benefit_plan are considered a separate defined_contribution_plan subject_to the limitations on contributions and additions as defined in code sec_415 and as further described in sec_1 of the regulations because the member contributions made to plan x pursuant to statute x and statute y as proposed are voluntary_employee_contributions we conclude with respect to your first and third ruling requests that the provisions of code sec_415 will apply to the employee contributions made to plan x pursuant to statute x and that the provisions of code sec_415 will apply to the employee contributions made to plan x pursuant to statute y as proposed with regard to your second and fourth ruling requests statute x and statute y as proposed allow members of plan x to make additional voluntary member contributions to plan x that increase the percentage of final average earnings used to calculate their retirement benefits thereby satisfying clauses i and iii of code sec_415 however code sec_415 provides that permissive_service_credit does not include service_credit for which the participant has already received credit for under the in this case the member has already received credit for the years governmental_plan of service for which he or she proposes to make the additional voluntary contributions to in this case plan x has already provided service_credit for the years_of_service plan x for which the member is making the additional voluntary contributions as such these contributions will purchase additional benefits with respect to service which has already been recognized by plan x because the additional_member contributions made to plan x pursuant to statute x and statute y as proposed are not contributions that meet the requirements of code sec_415 we conclude with respect to your third and fourth ruling requests that the requirements of code sec_415 do not apply to such contributions this ruling is based on the assumption that plan x meets the requirements of code sec_401 and code sec_414 at all times relevant to this transaction the conclusions reached herein only apply to the additional voluntary member contributions made to plan x pursuant to statute x and statute y as proposed this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ' kak if you have any questions regarding this ruling you may contact se t ep ra t2 at ak sincerely signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
